Application for stay of judgment of the United States *1086District Court for the Northern District of California, case No. C-91-20559, entered December 22, 1997, presented to Justice O’Connor, and by her referred to the Court, granted pending the timely docketing of an appeal in this Court. Should the jurisdictional statement be timely filed, this order shall remain in effect pending this Court's action on the appeal. If the appeal is dismissed or the judgment affirmed, this order shall terminate automatically. In the event jurisdiction is noted or postponed, this order will remain in effect pending the sending down of the judgment of this Court.